tcmemo_1998_117 united_states tax_court arlan l rower and sandra m howard petitioners v commissioner of internal revenue respondent docket no filed date arlan l rower pro_se mark a weiner for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure on petitioners' federal_income_tax for the issues for decision are whether petitioners are entitled for to deduct a net_loss from an activity that they reported in schedule c of their federal_income_tax return return for that year we hold that they are not whether petitioners are entitled for to deduct a loss that they sustained on the sale of an automobile we hold that they are not whether petitioners are entitled for to a casualty_loss deduction in the amount of dollar_figure we hold that they are not whether petitioners are liable for for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein petitioners resided in north hollywood california at the time they filed the petition in this case all references to petitioner in the singular are to arlan l rower during petitioner earned dollar_figure as a jet airplane mechanic employed by american airlines and petitioner sandra l howard ms howard earned dollar_figure as a secretary all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioner's automobile repair activity during petitioner was certified by the federal avia- tion administration as qualified to exercise the privileges of mechanic for airframes and powerplants on date petitioner was certified as competent by the national institute for automotive service excellence niase in the service areas of engine repair front end and brakes petitioner allowed his niase certification in the service areas of front end and brakes to expire in date and in the service area of engine repair to expire in date petitioner repaired cars in a garage located at his resi- dence automobile repair activity for an undisclosed number of years before the year at issue as well as during that year and and prior to petitioner repaired automo- biles for leon goldberg mr goldberg his brother's father-in- law but he did not charge mr goldberg for that work beginning in petitioner informed mr goldberg that he intended to begin charging him for any automobile repair work that he did for him at the rate of between dollar_figure and dollar_figure an hour for labor during and petitioner repaired two cars for mr goldberg for which he billed him for his labor although mr goldberg usually purchased any parts that petitioner needed in order to make those repairs petitioner also did repair work during and on the car of his niece crystal kahn ms kahn for which he charged her on date ms howard purchased a ford thunderbird automobile thunderbird for dollar_figure during petitioner purchased a ferrari automobile ferrari for dollar_figure which he sold for dollar_figure on date through- out the period during which petitioner owned the ferrari he made repairs on it and kept it in good working condition since sometime around through the time of the trial in this case john grenville-jones mr grenville-jones who has a bachelor's degree in engineering and electronics and a master's degree in electronic engineering was petitioners' return pre- parer mr grenville-jones prepared inter alia petitioners' and returns as well as an amended_return for in schedule c profit or loss from business schedule c of petitioners' return which was the first schedule c filed for petitioner's automobile repair activity petitioners claimed that that activity constituted a business in that schedule petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure included in the dollar_figure of total expenses reported in petition- ers' schedule c was depreciation of dollar_figure with respect to petitioner's ferrari mr grenville-jones relied on internal_revenue_service irs publication tax guide for small_business publication to prepare petitioners' schedule c relating to petitioner's automobile repair activity in that schedule petitioners reported gross_receipts of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure included in the dollar_figure of total expenses reported in petitioners' schedule c was depreciation of dollar_figure with respect to ms howard's thunderbird petitioners also attached form_4797 sales of business property form to their return in that form petitioners claimed a loss of dollar_figure on petitioner's ferrari that they calculated by reducing the loss realized on the sale of that automobile ie dollar_figure by the depreciation that petitioners claimed with respect to it in their schedule c and that they claim was allowable for date petitioners reported that dollar_figure loss as a long- term capital_loss in their schedule d capital_gains_and_losses schedule d petitioners did not report any other capital_gains or losses in their schedule d because of the dollar_figure limitation imposed by sec_1211 for each taxable_year on the amount of net_capital_loss by which an individual may reduce income petitioners reduced the income reported in their return by dollar_figure of the claimed long-term_capital_loss reported in their schedule d during mr grenville-jones prepared for petitioners an amended_return for amended_return that they submitted to the irs on date in schedule c of that amended_return relating to petitioner's automobile repair activity amended schedule c petitioners reported gross_receipts of dollar_figure total expenses of dollar_figure and a net_loss of dollar_figure the total expenses claimed in the amended schedule c con- sisted of the following items expense amount advertising car and truck expenses depreciation interest other interest legal and professional services office expense repairs and maintenance supplies travel meals and entertainment utilities other expense sec_3 dollar_figure big_number big_number big_number big_number big_number petitioners also attached a form_4797 to their amended_return which was identical to the form_4797 that they attached to their return and in which they claimed a dollar_figure loss from the sale of petitioner's ferrari petitioners asserted in included within the other expenses category in petitioners' amended schedule c were the following claimed expenses telephone of dollar_figure postage of dollar_figure dry cleaning of dollar_figure publications of dollar_figure bank charges of dollar_figure and membership prof associations of dollar_figure an attachment to their amended_return that the dollar_figure loss that they were claiming in that form_4797 was reported on line other gains or losses of their return rather than in their schedule d as reported in their original return for and petitioners reported petitioner's automo- bile repair activity as a partnership and claimed losses from that partnership in the amounts of dollar_figure and dollar_figure respec- tively petitioners' claimed casualty_loss during petitioners received dollar_figure from the federal emergency management agency stemming from a claim due to an earthquake that occurred during northridge earthquake at the time of that earthquake petitioners were not covered by insurance for earthquake damage during date petitioners received two estimates of the cost of repairs to their house one from steven berkus construc- tion for dollar_figure berkus estimate and one from ernesto laurel mr laurel for dollar_figure laurel estimate each of those estimates indicated that it was for repairs due to earthquake damage during petitioners purchased dollar_figure worth of sup- plies and hardware and they paid mr laurel dollar_figure although the northridge earthquake occurred during pursuant to sec_165 petitioners claimed a casualty_loss deduction of dollar_figure in form_4684 casualties and thefts form of their return in calculating that deduc- tion petitioners totaled claimed casualty losses of a dollar_figure attributable to quake damage to single family home and b dollar_figure attributable to broken water pipes water damage to living room and broken plates glass wall crystal tv's vcr radio reduced that total by dollar_figure as required by sec_165 and reduced that figure by percent of the adjusted_gross_income that they reported in their return as required by sec_165 petitioners reported their claimed dollar_figure casualty_loss deduction in schedule a itemized_deductions schedule a of their return petitioners claimed a casualty_loss deduction of dollar_figure in form_4684 and schedule a of their amended_return petition- ers calculated that deduction in the same manner in which they calculated the casualty_loss deduction that they claimed in their original return however the amount of the casualty_loss deduction attributable to the northridge earthquake that peti- tioners claimed in their amended_return was greater than the amount of the deduction attributable to that earthquake that they claimed in their original return for because the adjusted_gross_income that they reported in their amended_return was less than the amount of gross_income reported in their original return for that year notice_of_deficiency on date prior to the date on which petitioners submitted their amended_return to the irs respondent issued a notice_of_deficiency notice to petitioners for their taxable_year respondent determined in the notice that petitioners are entitled to an amount of schedule c expenses that equals the amount of gross_receipts ie dollar_figure that petitioners reported in that schedule and that they are not entitled to the balance of those expenses ie dollar_figure the bases for respondent's determination in the notice with respect to the expenses peti- tioners claimed in their schedule c were that peti- tioners have not shown that those expenses were paid_or_incurred during petitioners have not demonstrated that those expenses are ordinary and necessary to petitioner's automobile repair activity during that year and petitioner was not engaged during in his automobile repair activity for profit respondent further determined in the notice that petitioners are not entitled to the dollar_figure capital_loss attributable to the sale of petitioner's ferrari that petitioners claimed in their schedule d in addition respondent determined in the notice that petitioners are not entitled to the dollar_figure casualty_loss deduc- tion that petitioners claimed in their schedule a respondent also determined in the notice that petitioners are liable for for the accuracy-related_penalty under sec_6662 opinion petitioners bear the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer has the burden of showing his or her entitlement to any deduction claimed 503_us_79 petitioner's automobile repair activity petitioners' claimed schedule c expenses petitioners argue that they are entitled to deduct the dollar_figure net_loss that they claimed in their amended schedule c respondent counters that petitioners are not entitled to deduct a net_loss with respect to petitioner's automobile repair activity because inter alia petitioner was not engaged in his automobile repair activity for profit before turning to the arguments of the parties we shall address petitioners' contention that respondent has the burden_of_proof with respect to petitioner's profit objective under sec_183 although not altogether clear we construe their argument to be based on sec_183 as pertinent here sec_183 generally creates a presumption that a taxpayer is engaged in an activity for profit if the gross_income that such taxpayer derives from that activity exceeds the deductions of that tax- payer that are attributable to that activity for out of consecutive taxable years however sec_183 does not apply to petitioners because there is no evidence in the record to show that petitioner's automobile repair activity ever satis- fied that provision we turn now to petitioners' argument that petitioner engaged in his automobile repair activity with the requisite profit objective under sec_183 and that therefore petitioners are entitled to deduct the schedule c loss that they are claiming for sec_183 allows only specified deductions unless an activity is engaged in for profit sec_183 defines an we note that sec_12_9 and b temporary income_tax regs fed reg date generally permits a taxpayer to elect to postpone a determination by respondent with respect to whether the presumption described in sec_183 applies to an activity of such taxpayer until after the first taxable years during which that taxpayer is engaged in any such activity such an election generally must be made within the first years after the due_date of such taxpayer's return without regard to extensions but not later than days after such taxpayer receives written notice from a district_director that that district_director proposes to disallow deductions attributable to an activity sec_12_9 temporary income_tax regs fed reg date petitioners appear to have prepared such an election but they have failed to show that they filed it with respondent indeed they admit that mr grenville-jones retained that election in his files activity_not_engaged_in_for_profit as an activity other than one with respect to which deductions are allowable under sec_162 or under paragraphs or of sec_212 an activity engaged in for profit is one in which the taxpayer has an actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir although that profit expectation need not be reasonable 88_tc_464 sec_1_183-2 income_tax regs the determination of a taxpayer's profit objective requires a consideration of all the surrounding facts and circumstances 86_tc_697 sec_1_183-2 income_tax regs although the purpose of the inquiry is to ascertain the taxpayer's subjective intent greater weight is given to objective facts than to self-serving statements of intent 85_tc_557 sec_1_183-2 income_tax regs in conducting the profit objective analysis courts have relied on a nonexclusive list of nine factors enumerated in the regulations under sec_183 see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 90_tc_960 affd without published opinion 899_f2d_18 9th cir no single factor is deter- minative of the issue however sec_1_183-2 income_tax regs the nine factors set forth under sec_1_183-2 income_tax regs are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activi- ties the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity we take this opportunity to note that petitioner did not testify at the trial in this case we presume that if he had testified truthfully his testimony would not have been favorable to petitioners' position herein see 886_f2d_1237 9th cir affg 89_tc_1063 9_tc_1156 affd 176_f2d_394 10th cir 6_tc_1158 affd 162_f2d_513 10th cir indeed petitioners stated on brief that petitioner did not go to the stand--as he was scared of committing perjury--and being exposed as a blatant liar with respect to whether petitioner had the requisite profit objective under sec_183 for his automobile repair activity petitioners offered inter alia the following evidence the testimony of ms kahn who is related to petitioner the testimony of mr goldberg who has a family relationship with petitioner a receipt book that reflected cash that petition- ers received during receipt book computer- generated lists of petitioners' alleged receipts assets and asset values gasoline expenses and supplies for computer lists and their alleged assets and asset values for computer list that were copied from a document entitled original business ledger and a log that appears to reflect miles traveled on certain trips in petitioner's ferrari during and in ms howard's thunderbird during that are alleged to be business trips automobile log mr goldberg and ms kahn each testified that during petitioner charged them for repairs that he made to their respec- tive automobiles however their testimony does not establish and there is no other evidence in the record to show whether the amount that petitioner charged them was enough to allow peti- tioner to earn a profit from the automobile repair work that he did for them indeed ms kahn could not recall how much peti- tioner charged her for automobile repairs consequently we shall not rely on mr goldberg's or ms kahn's testimony to establish that petitioner engaged in his automobile repair activity for profit within the meaning of sec_183 with respect to the receipt book the and computer lists and the automobile log petitioner failed to testify about those documents and there is no other evidence in the record to show when those documents were prepared and whether those documents are complete and accurate accordingly on the instant record we shall not rely on any of those documents in determining whether petitioner was engaged in his automobile repair activity for profit within the meaning of sec_183 nor is there any evidence in the record with respect to how many hours petitioner devoted to his automobile repair activity based on the salary of dollar_figure that petitioner earned during from american airlines it appears that he worked full time for that company it seems to us that petitioner could not have spent a significant amount of time on his automobile repair activity during if he was employed full time by american airlines during that year in further support of petitioners' argument that petitioner had the requisite profit objective under sec_183 with respect to petitioner's automobile repair activity petitioners contend that there was a profit trend with respect to that activity although not altogether clear it appears that petitioners base that contention on the premise that the amount of the losses that petitioners claimed for and decreased from year to year we note initially that the respective losses that petitioners claimed for and represented petitioner's allocable share of certain partnership losses which presumably were less than the total losses for that partnership more importantly we reject petitioners' contention that the losses which they claimed for the years and establish a profit trend for petitioner's automobile repair activity based on our review of the entire record before us we find that petitioners have failed to demonstrate that petitioner was engaged in his automobile repair activity with an actual and honest objective of making a profit the objective facts estab- lished by that record indicate that most of the factors enumer- ated in the regulations under sec_183 favor respondent we further find based on the present record that petitioners have failed to prove that the expenses that they claimed in their schedule c and their amended schedule c were paid_or_incurred during and or were ordinary and necessary to petitioner's automobile repair activity during that year accordingly we sustain respondent's determination in the notice that for petitioners are not entitled to deduct the net_loss that they claimed in their schedule c with respect to petitioner's automobile repair activity and we reject petition- ers' contention that they are entitled to deduct the net_loss that they claimed in their amended schedule c petitioners' claimed sec_1231 loss petitioners contend that they are entitled to an ordinary_loss deduction under sec_1231 for for the loss that they realized on the sale of petitioner's ferrari respondent con- tends that petitioners are not entitled to that deduction because they have failed to show that they used that automobile in connection with a trade_or_business pursuant to sec_1231 if the sec_1231 gain exceeds the sec_1231 loss that gain and loss are treated as long-term_capital_gain and loss respectively pursuant to sec_1231 if the sec_1231 loss exceeds the sec_5 petitioners offered into evidence a document entitled profit intent test - the nine factors in that document petitioners allege certain facts relating to petitioner and his automobile repair activity that are not established by the record in this case we have not relied on that self-serving document as evidence in support of any of the facts that are alleged in that document and that are not otherwise supported by the record in this case gain that loss and gain are treated as ordinary_loss and gain respectively as pertinent here the terms sec_1231 gain and sec_1231 loss are defined to include any gain and loss respectively that is recognized on the sale_or_exchange of property used in a trade_or_business sec_1231 as relevant here sec_1231 generally defines the term property_used_in_the_trade_or_business to include property_used_in_the_trade_or_business of a character that is subject_to the allowance for depreciation under sec_167 and that is held for more than one year as pertinent here sec_167 permits a depreciation deduction for property that is used in a trade_or_business we have found that petitioners have failed to establish that during petitioner engaged in his automobile repair activity with the requisite profit objective under sec_183 on the record before us we find that petitioners have failed to show that petitioner's ferrari was used in a trade_or_business we sustain respondent's determination in the notice that for petitioners are not entitled to a dollar_figure capital_loss deduction for the loss that they realized on the sale of petitioner's ferrari and we reject petitioners' contention that they are mr grenville-jones testified that ferrari automobiles generally appreciate in value particularly where the owner keeps continued entitled for that year to an ordinary_loss deduction of dollar_figure under sec_1231 with respect to that sale petitioner's claimed casualty_loss deduction petitioners contend that pursuant to sec_165 and i they are entitled for to a casualty_loss deduction of dollar_figure which is the amount they claimed in their amended_return although respondent concedes that petitioners had a casualty_loss of dollar_figure within the meaning of sec_165 respondent contends that petitioners are not entitled to deduct that loss because of the limitation in sec_165 continued that automobile in good working condition as petitioner did petitioners appear to make the same contention on brief we are unwilling to rely on mr grenville-jones' testimony or petitioners' contention on brief for petitioners as establishing that petitioner intended to acquire and or hold petitioner's ferrari for profit sec_165 permits a taxpayer to take a deduction for a loss attributable to a disaster occurring in an area that is determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance amendments of for the taxable_year immediately preceding the taxable_year in which the disaster occurred the dollar_figure casualty_loss which respondent concedes petitioners incurred for consists of dollar_figure worth of supplies and hardware that petitioners purchased during and dollar_figure that petitioners paid to mr laurel during that year sec_165 limits the amount of a deduction for a casualty_loss attributable to property that is not used in a trade_or_business or for the production_of_income personal casualty continued under sec_165 and c an individual is permitted a deduction for a loss that arises from fire storm shipwreck or other_casualty or from theft as pertinent here the deduct- ible amount of a loss attributable to any such casualty generally is equal to the fair_market_value of the damaged property before the casualty reduced by the fair_market_value of the property after the casualty sec_1_165-7 income_tax regs and those fair market values are generally to be determined by competent appraisal sec_1_165-7 income_tax regs the cost of repairs to the property that is damaged as a result of a casualty is acceptable as evidence of the loss in the value of the property if the taxpayer shows a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immedi- continued loss as pertinent here sec_165 permits a deduction only to the extent that a personal_casualty_loss exceeds dollar_figure and sec_165 permits a deduction for such a loss only to the extent that it exceeds percent of the adjusted_gross_income of the taxpayer claiming the personal_casualty_loss in the instant case the dollar_figure casualty_loss that respondent concedes petitioners incurred reduced by dollar_figure does not exceed percent of the adjusted_gross_income that petitioners reported in their return or their amended_return ately before the casualty sec_1_165-7 income_tax regs in order to substantiate their claimed casualty_loss deduc- tion for damage to their house from the northridge earth- quake petitioners rely on the berkus estimate and the laurel estimate petitioners contend that the berkus estimate which was for dollar_figure shows the decrease in fair_market_value to petitioners' house as a result of the northridge earthquake we disagree this court has held that sec_1_165-7 income_tax regs contemplates actual repairs and expenditures not just estimates 57_tc_714 and that the use of estimates as evidence of the amount of a casualty_loss is unacceptable id see 70_tc_391 consequently we shall not rely on the berkus estimate or the laurel estimate as establishing the decrease if any in the fair_market_value of petitioners' house as a result of the northridge earthquake in order to provide further support for petitioners' claimed casualty_loss deduction petitioners offered a receipt from circuit city stores dated date for the purchase of a television and another receipt from circuit city stores dated date for the purchase of a television base a video cassette recorder and a television petitioners contend that those receipts represent the replacement value of certain of their personal_property that was destroyed as a result of the northridge earthquake however there is no evidence in the record showing that two televisions a television base and a video cassette recorder were destroyed in the northridge earthquake or that the purchases represented by the receipts from circuit city stores constituted replacement of such alleged destroyed property on the instant record we find that peti- tioners have failed to establish that the northridge earth- quake destroyed two televisions a television base and a video cassette recorder based on the entire record before us we find that petition- ers have failed to show that they are entitled for to a casualty_loss deduction consequently we sustain respondent's determination disallowing the casualty_loss deduction that petitioners claimed in their return and we reject petition- ers' contention that they are entitled to the casualty_loss deduction that they claimed in their amended_return sec_6662 respondent determined that petitioners are liable for for the accuracy-related_penalty under sec_6662 because the underpayment of income_tax for that year was attributable to negligence petitioners contend that they have demonstrated that they took great care in keeping records and that they have shown that all of the deductions that respondent disallowed in the notice are legal justified and proven in addition mr grenville-jones who signed petitioners' return as tax preparer testified at trial and it appears that petitioners may be contending that they did not act negligently in filing that return because they relied on mr grenville-jones the accuracy-related_penalty is equal to percent of the portion of an underpayment to which sec_6662 applies sec_6662 sec_6662 provides that sec_6662 applies to any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence by showing that he or she reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however a taxpayer bears the responsibility for any negligent errors of his or her professional adviser see ameri- can properties inc v commissioner 28_tc_1100 affd per curiam 262_f2d_150 9th cir reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered freytag v commissioner supra pincite in order for reliance on a professional adviser to excuse a taxpayer from the accuracy- related penalty for negligence the taxpayer must establish that the professional adviser on whom he or she relied had the exper- tise and knowledge of the relevant facts to provide informed advice on the subject matter see id contrary to petitioners' contention that they have shown that they took great care in keeping records we have found that there is no evidence in the record to establish when any documents that are part of the record and that are or purport to be petitioners' records were prepared and whether any such documents are complete and accurate with respect to petition- ers' contention that they have shown that all of the deductions that respondent disallowed in the notice are legal justified and proven we have found that they have not established that they are entitled to those deductions with respect to any contention by petitioners that they should not be liable under sec_6662 because they relied on mr grenville-jones who prepared their return as well as their amended_return mr grenville-jones testified that petitioners provided him with inter alia certain documenta- tion with respect to the alleged business use of petitioner's ferrari the receipt book a ledger that contained a list of the equipment that petitioner claimed to have used in his automobile repair activity and the estimated values of that equipment certain receipts three estimates related to the northridge earthquake and a list of property that petitioners alleged was damaged in the earthquake we note initially that although mr grenville-jones testified about certain documents that petitioners provided to him not all of those documents are in the record with respect to those docu- ments about which mr grenville-jones testified and which are in the record petitioners did not testify and we do not know when those documents were prepared or whether they are complete and accurate we have found that petitioners have not established through those documents that they are entitled to the deductions that they claim it is also significant to any contention by petitioners that they are not liable under sec_6662 because they relied on mr grenville-jones that mr grenville-jones testified that he has a bachelor's degree in engineering and electronics and a master's degree in electronic engineering in addition although we do not accept the changes in petitioners' amended_return by submitting that amended_return petitioners and mr grenville- jones concede that petitioners' original return for that year is in error we are unable to find on the instant record that mr grenville-jones had the expertise10 and knowledge of the relevant to illustrate mr grenville-jones' lack of expertise with respect to the preparation of petitioners' return mr grenville-jones testified that he interpreted publication which he used to prepare petitioners' schedule c to mean that you have a years from test which means for years you can run a loss and you can presume that loss to be a valid deduction unchallenged by the irs unless irs shows it is not valid which means if they challenge that profit motivation they have the burden_of_proof to challenge on the second year while you're not making a profit he further stated so i refer to the irs publication and it's the second year of operation therefore that tells me he petitioner can file with certainty he will not be challenged at audit however publication states the following presumption of profit an activity is presumed carried on for profit if it produced a profit in at least of the last tax years including the current_year you have a profit when the gross_income from an activity is more than the deductions for it if your business or investment activity passes this years-of-profit test presume it is carried on for profit you can take all your business deductions from the activity even for the years that you have a loss you can rely on this presumption in every case unless the irs shows it is not valid publication does not state as mr grenville-jones testified continued facts to provide informed advice with respect to petitioners' return and amended_return see freytag v commis- sioner t c pincite based on the record before us we find that petitioners have failed to satisfy their burden of proving that they did not act negligently with respect to their underpayment for accord- ingly we sustain respondent's determination for that year imposing the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent continued that a taxpayer can have a loss for years and presume that a deduction for that loss is valid publication is based on sec_183 which as pertinent here makes it clear that a presumption with respect to a taxpayer's profit objective in conducting an activity arises only if for three out of five consecutive taxable years the gross_income that such taxpayer derives from that activity exceeds that taxpayer's deductions attributable to that activity
